In this disciplinary proceeding, respondent has admitted the charge of the petition that he converted funds collected on hehalf of a client, for which he has been indicted for grand larceny; and has also admitted facts indicating that he was guilty of conversion of funds held in trust pursuant to section 36-a of the Lien Law. While respondent has made restitution, we are of the opinion that the serious nature of his admitted misconduct requires his disbarment. The respondent is disbarred and his name ordered to be struck from the roll of attorneys. Present — Nolan, P. J., Carswell, Wenzel, Schmidt and Beldoek, JJ.